                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF TENNESSEE
                               AT NASHVILLE
______________________________________________________________________________

KAYLA GORE; JASON SCOTT; L.G.;           )
and K.N.,                                )
                                         )
                Plaintiffs,              )
                                         )
        v.                               ) No. 3:19-cv-00328
                                         )
WILLIAM BYRON LEE, in his official       )
capacity as Governor of the State of     ) Judge Eli J. Richardson
Tennessee; and LISA PIERCEY, in her      ) Magistrate Judge Barbara D. Holmes
official capacity as Commissioner of the )
Tennessee Department of Health,          )
                                         )
                Defendants.              )
______________________________________________________________________________

            DEFENDANTS’ RESPONSE TO PLAINTIFFS’ NOTICE OF
                        SUPPLEMENTAL AUTHORITY
______________________________________________________________________________

       Defendants respectfully submit their response to Plaintiffs’ Notice of Supplemental

Authority about Bostock v. Clayton Cty., Ga., 140 S. Ct. 1731 (2020).

       In Bostock, the Supreme Court narrowly held that “an employer who fires someone simply

for being homosexual or transgender has discharged or otherwise discriminated against that

individual ‘because of such individual’s sex’” as that term—“discriminate against”—is used in a

particular provision of Title VII. Bostock at 1753. In reaching that conclusion, the Court found

that “discrimination based on homosexuality or transgender status necessarily entails

discrimination based on sex; the first cannot happen without the second.” Id. at 1747. Here,

Plaintiffs urge this Court to extend Bostock to their Equal Protection claims. The Bostock decision,

however, said nothing about the Equal Protection Clause of the Constitution. In fact, the Court

expressly declined to extend its decision “beyond Title VII to other federal or state laws that




   Case 3:19-cv-00328 Document 99 Filed 07/20/20 Page 1 of 4 PageID #: 2532
prohibit sex discrimination” and to “other policies and practices” Id. at 1753. Indeed, the Court

specifically stated that the “only question” at issue was “whether an employer who fires someone

simply for being homosexual or transgender has discharged or otherwise discriminated against that

individual ‘because of such individual’s sex’ in violation of Title VII. Id. In other words, the

Bostock decision does not alter the constitutional analysis that is required in this case.

       In any event, even if Bostock’s reasoning extended to the Equal Protection Clause, that

would not help Plaintiffs because they have failed to establish the threshold element of unequal

treatment. As the State has explained in its previous briefing, 1 no one is allowed to change the sex

designation on a Tennessee birth certificate unless it was recorded incorrectly at the time of birth.

Plaintiffs are seeking preferential treatment, not equal treatment.

       Plaintiffs’ reliance on Justice Alito’s dissenting opinion in Bostock is also misplaced. A

dissenting opinion of course does not establish the holding of a case. Nor is it appropriate to rely

on a dissenting opinion to determine the meaning of the majority opinion. See, e.g., United States

v. Travers, 514 F.2d 1171. 1174 (2d Cir. 1974) (Friendly, J.) (cautioning that “Cassandra-like

predictions in dissent are not a sure guide to the breadth of the majority’s ruling”).




1
  Defendants’ briefing includes their Motion to Dismiss Amended Complaint (Doc. 65),
Memorandum of Law in Support of Defendants’ Motion to Dismiss Amended Complaint (Doc.
66), and their response to Plaintiffs’ Motion for Summary Judgment (Doc. 85). Defendants
respectfully request that this Court treat their Motion to Dismiss Amended Complaint as a Motion
for Summary Judgment pursuant to Fed. R. Civ P. 12(d). Specifically, Defendants ask that the
Court consider their Response to Plaintiffs’ Statement of Material Facts (Doc. 86) and Statement
of Additional Facts (Doc. 87)—“matters outside the pleadings”—in support of their Motion to
Dismiss Amended Complaint to ensure that proper relief is granted to Defendants under Fed. R.
Civ. P. 56. Defendants do not submit any additional legal authorities as matters of law have been
fully briefed in the above filings.


                                                  2

    Case 3:19-cv-00328 Document 99 Filed 07/20/20 Page 2 of 4 PageID #: 2533
                                       Respectfully Submitted,

                                       s/ Dianna Baker Shew__________________
                                       DIANNA BAKER SHEW BPR 012793
                                       Senior Assistant Attorney General
                                       (615) 532-1969
                                       dianna.shew@ag.tn.gov
                                       SARA E. SEDGWICK BPR 004336
                                       Senior Assistant Attorney General
                                       (615) 532-2589
                                       sara.sedgwick@ag.tn.gov
                                       Attorneys for Defendants
                                       P.O. Box 20207
                                       Nashville, TN 37202

                                       Counsel for the Defendants




                                   3

Case 3:19-cv-00328 Document 99 Filed 07/20/20 Page 3 of 4 PageID #: 2534
                                CERTIFICATE OF SERVICE

       I hereby certify that on July 20, 2020 I served the foregoing Response to Plaintiffs’
Notice of Supplemental Authority via email on the following:

                                                    John T. Winemiller (TN 021084)
                                                    MERCHANT & GOULD
                                                    9717 Cogdill Road, Suite 101
                                                    Knoxville, TN 37932
                                                    Phone: (865) 380-5960
                                                    Facsimile: (612) 332-9081
                                                    JWinemiller@merchantgould.com

 Gavin R. Villareal                                 Omar Gonzalez-Pagan
 Maddy Dwertman                                     LAMBDA LEGAL DEFENSE AND EDUCATION
 BAKER BOTTS L.L.P.                                 FUND, INC.
 98 San Jacinto Boulevard, Suite 1500               120 Wall Street, 19th Floor
 Austin, TX 78701-4078                              New York, NY 10005-3919
 Phone: (512) 322-2500                              Telephone: (212) 809-8585
 Facsimile: (512) 322-2501                          Facsimile: (212) 809-0055
 maddy.dwertman@bakerbotts.com                      ogonzalez-pagan@lambdalegal.org


 Brandt Thomas Roessler                             Tara L. Borelli
 BAKER BOTTS L.L.P.                                 LAMBDA LEGAL DEFENSE AND EDUCATION
 30 Rockefeller Plaza                               FUND, INC.
 New York, NY 10112-4498                            730 Peachtree Street NE, Suite 640
 Phone (212) 408-2500                               Atlanta, GA 30318-1210
 Facsimile: (212) 408-2501                          Telephone: (404) 897-1880
 brandt.roessler@bakerbotts.com                     Facsimile: (404) 897-1884
                                                    tborelli@lambdalegal.org

 Kathryn S. Christopherson                          Sasha Buchert
 BAKER BOTTS L.L.P.                                 LAMBDA LEGAL DEFENSE AND EDUCATION
 1001 Page Mill Rd., Bldg. One, Suite 200           FUND, INC.
 Palo Alto, CA 94304-1007                           1776 K Street NW, Suite 722
 Phone: (650) 739-7500                              Washington, DC 20006
 Facsimile: (650) 739-7699                          Telephone: (202) 804-6245
 kathryn.christopherson@bakerbotts.com              sbuchert@lambdalegal.org


                                                    s/ Dianna Baker Shew
                                                    Dianna Baker Shew




                                                4

   Case 3:19-cv-00328 Document 99 Filed 07/20/20 Page 4 of 4 PageID #: 2535
